    Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 1 of 73



                                     EXHIBIT A

This Exhibit A to the Notice of Removal contains and compiles information requested
pursuant to Southern District of Texas Local Rule 81 (“LR 81”):

   1. A list of all counsel of record, including addresses, telephone numbers and parties
      represented (LR 81.6); and

   2. Index and State Court Action file containing copies of items requested in LR 81.1–
      81.5.




                                           1
    Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 2 of 73



A list of all counsel of record, including addresses, telephone numbers and parties
represented (LR 81.6):

    Michael A. Downey                          Bruce R. Wilkin
     MOSTYN LAW                                  Texas Bar No. 24053549
     maddocketefile@mostynlaw.com                bwilkin@shackelford.law
     State Bar No. 24087445                      Tim Redden Jr.
     3810 West Alabama Street                    State Bar No. 24099654
     Houston, Texas 77027                        tredden@shackelford.law
     Phone: 713-714-0000                         SHACKELFORD, BOWEN,
     Fax: 713-714-1111                           MCKINLEY & NORTON, LLP
     Attorney for Plaintiff                      717 Texas Ave, 27th Floor
     Harwin Braxton Centre, Inc.                 Houston, Texas 77002
                                                 Tel: 832-415-1801
    Susan A. Kidwell                            Fax: 832-415-1095
     skidwell@lockelord.com                      Attorneys for Defendant
     Texas State Bar No. 24032626                VeriClaim, Inc.
     S.D. Tex. No. 631211
     Sagar Patel                                Martin S. Schexnayder
     sagar.patel@lockelord.com                   State Bar No. 17745610
     Texas State Bar No. 24088195                Schexnayder.M@wssllp.com
     S.D. Tex. No. 615599                        Famaz Pishgazadeh
     Locke Lord LLP                              Pishgazadeh.F@wssllp.com
     600 Travis Street, Suite 2800               State Bar No. 24110625
     Houston, Texas 77002                        WINGET, SPADAFORA &
     (713) 226-1200 (Telephone)                  SCHWARTZBERG, LLP
     (713) 223-3717 (Facsimile)                  Two Riverway, Suite 725
     Attorneys for Defendants                    Houston, Texas 77056
     AmGuard Insurance Company                   Telephone: 713-343-9200
     and Paul A. Prislupsky                      Facsimile: 713-343-9201
                                                 Attorneys for Defendants Allied
                                                 American Adjusting Company,
                                                 LLC and Thomas N. Smith




                                        2
8/23/2019                               Office of1-1
                 Case 4:19-cv-03175 Document     Harris County
                                                        Filed District Clerk - Marilyn
                                                               on 08/23/19         in Burgess
                                                                                       TXSD Page 3 of 73
                                             Chronological Case History
  Style                HARWIN BRAXTON CENTRE INC vs. AMGUARD INSURANCE COMPANY
  Case Number          201949428 Case Status Active - Civil  Case Type    Insurance
  File Court           129       File Date   7/19/2019       Next Setting N/A

      Date              Type                                                     Description
       N/A            SERVICE        PERSON SERVED: HULLMAN, STEVEN M SERVICE TYPE: CITATION(NON-RESIDENT) INSTRUMENT: SEVERANCE
                                     ORDER
     7/19/2019       DOCUMENT        ORIGINAL PETITION COURT: 129 ATTORNEY: DOWNEY, MICHAEL ANDREW II PERSON FILING: HARWIN BRAXTON
                                     CENTRE INC
     7/24/2019        SERVICE        PERSON SERVED: AMGUARD INSURANCE COMPANY BY SERVING ITS REGISTERED AGENTCT CORPORATION
                                     SYSTEM SERVICE TYPE: CITATION INSTRUMENT: SEVERANCE ORDER
     7/24/2019        SERVICE        PERSON SERVED: ALLIED AMERICAN ADJUSTING COMPANY LLC BY SERVING ITS REGISTEREDAGENT CT
                                     CORPORATION SYSTEM SERVICE TYPE: CITATION INSTRUMENT: SEVERANCE ORDER
     7/26/2019        SERVICE        PERSON SERVED: TWFG INSURANCE SERVICES LLC (FKA TWFG INSURANCE SERVICES INC) BYSERVING ITS
                                     REGISTERED AGENT RICHARD F BUNCH SERVICE TYPE: CITATION INSTRUMENT: SEVERANCE ORDER
     7/26/2019        SERVICE        PERSON SERVED: VERICLAIM INC BY SERVING ITS REGISTERED AGENT CORPORATION SERVICECOMPANY (DBA
                                     CSC LAWYERS INC) SERVICE TYPE: CITATION INSTRUMENT: SEVERANCE ORDER
     7/27/2019        SERVICE        PERSON SERVED: PRISLUPSKY, PAUL A SERVICE TYPE: CITATION(NON-RESIDENT) INSTRUMENT: SEVERANCE
                                     ORDER
     7/29/2019        SERVICE        PERSON SERVED: SMITH, THOMAS N SERVICE TYPE: CITATION(NON-RESIDENT) INSTRUMENT: SEVERANCE
                                     ORDER

     8/16/2019        ACTIVITY       JURY FEE PAID (TRCP 216) COURT: 129
     8/16/2019        ACTIVITY       JURY FEE PAID (TRCP 216) COURT: 129

     8/16/2019       DOCUMENT        ANSWER ORIGINAL PETITION COURT: 129 ATTORNEY: WILKIN, BRUCE RAMSEY PERSON FILING: VERICLAIM INC

     8/19/2019       DOCUMENT        ANSWER ORIGINAL PETITION COURT: 129 ATTORNEY: KIDWELL, SUSAN ALLISON PERSON FILING: AMGUARD
                                     INSURANCE COMPANY

     8/19/2019       DOCUMENT        ANSWER ORIGINAL PETITION COURT: 129 ATTORNEY: KIDWELL, SUSAN ALLISON PERSON FILING: PRISLUPSKY,
                                     PAUL A
     8/23/2019       DOCUMENT        ANSWER ORIGINAL PETITION COURT: 129 ATTORNEY: SCHEXNAYDER, MARTIN SAMUEL PERSON FILING: ALLIED
                                     AMERICAN ADJUSTING COMPANY LLC
     8/23/2019       DOCUMENT        ANSWER ORIGINAL PETITION COURT: 129 ATTORNEY: SCHEXNAYDER, MARTIN SAMUEL PERSON FILING: SMITH,
                                     THOMAS N




https://www.hcdistrictclerk.com/edocs/public/ChronologicalListing.aspx?Get=WzUU+itSfFG7YYDNlq1iCNRJuEEvXoW9wkxM3ZKrdYN253ehp9rusj8Ib…   1/1
             Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 4 of 73
                                       Harris County Docket Sheet


2019-49428
COURT: 129th
FILED DATE: 7/19/2019
CASE TYPE: Insurance

                            HARWIN BRAXTON CENTRE INC
                                Attorney: DOWNEY, MICHAEL ANDREW II

                                                vs.
                           AMGUARD INSURANCE COMPANY
                                 Attorney: KIDWELL, SUSAN ALLISON



                                        Docket Sheet Entries
         Date         Comment




2019-49428                                                                           Page 1 of 1

129                                                                        8/23/2019 12:51:03 PM
                                                     Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 5 of 73

                                                                      2019-49428 / Court: 129
CertifiedDocumentNumber:86261963-Page1of23
CertifiedDocumentNumber:86261963-Page2of23   Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 6 of 73
CertifiedDocumentNumber:86261963-Page3of23   Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 7 of 73
CertifiedDocumentNumber:86261963-Page4of23   Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 8 of 73
CertifiedDocumentNumber:86261963-Page5of23   Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 9 of 73
CertifiedDocumentNumber:86261963-Page6of23   Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 10 of 73
CertifiedDocumentNumber:86261963-Page7of23   Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 11 of 73
CertifiedDocumentNumber:86261963-Page8of23   Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 12 of 73
CertifiedDocumentNumber:86261963-Page9of23   Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 13 of 73
CertifiedDocumentNumber:86261963-Page10of23   Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 14 of 73
CertifiedDocumentNumber:86261963-Page11of23   Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 15 of 73
CertifiedDocumentNumber:86261963-Page12of23   Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 16 of 73
CertifiedDocumentNumber:86261963-Page13of23   Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 17 of 73
CertifiedDocumentNumber:86261963-Page14of23   Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 18 of 73
CertifiedDocumentNumber:86261963-Page15of23   Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 19 of 73
CertifiedDocumentNumber:86261963-Page16of23   Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 20 of 73
CertifiedDocumentNumber:86261963-Page17of23   Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 21 of 73
CertifiedDocumentNumber:86261963-Page18of23   Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 22 of 73
CertifiedDocumentNumber:86261963-Page19of23   Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 23 of 73
CertifiedDocumentNumber:86261963-Page20of23   Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 24 of 73
CertifiedDocumentNumber:86261963-Page21of23   Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 25 of 73
CertifiedDocumentNumber:86261963-Page22of23   Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 26 of 73
CertifiedDocumentNumber:86261963-Page23of23   Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 27 of 73
              Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 28 of 73




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this August 23, 2019


     Certified Document Number:        86261963 Total Pages: 23




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                    Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 29 of 73             7/25/2019 3:22 PM
                                                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                                                  Envelope No. 35436477
                                                                                                                                        By: Shanelle Taylor
                                                                                                                                 Filed: 7/25/2019 3:22 PM
CertifiedDocumentNumber:86345040-Page1of3
CertifiedDocumentNumber:86345040-Page2of3   Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 30 of 73
CertifiedDocumentNumber:86345040-Page3of3   Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 31 of 73
              Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 32 of 73




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this August 23, 2019


     Certified Document Number:        86345040 Total Pages: 3




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                    Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 33 of 73             7/26/2019 8:52 AM
                                                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                                                  Envelope No. 35450064
                                                                                                                                        By: Shanelle Taylor
                                                                                                                                 Filed: 7/26/2019 8:52 AM
CertifiedDocumentNumber:86354453-Page1of3
CertifiedDocumentNumber:86354453-Page2of3   Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 34 of 73
CertifiedDocumentNumber:86354453-Page3of3   Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 35 of 73
              Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 36 of 73




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this August 23, 2019


     Certified Document Number:        86354453 Total Pages: 3




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                    Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 37 of 73             7/30/2019 9:06 AM
                                                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                                                  Envelope No. 35527233
                                                                                                                                By: JONATHAN PATTON
                                                                                                                                 Filed: 7/30/2019 9:06 AM
CertifiedDocumentNumber:86395979-Page1of3
CertifiedDocumentNumber:86395979-Page2of3   Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 38 of 73
CertifiedDocumentNumber:86395979-Page3of3   Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 39 of 73
              Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 40 of 73




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this August 23, 2019


     Certified Document Number:        86395979 Total Pages: 3




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                    Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 41 of 73            7/31/2019 10:23 AM
                                                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                                                  Envelope No. 35569773
                                                                                                                                        By: Shanelle Taylor
                                                                                                                               Filed: 7/31/2019 10:23 AM
CertifiedDocumentNumber:86421634-Page1of3
CertifiedDocumentNumber:86421634-Page2of3   Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 42 of 73
CertifiedDocumentNumber:86421634-Page3of3   Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 43 of 73
              Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 44 of 73




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this August 23, 2019


     Certified Document Number:        86421634 Total Pages: 3




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                    Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 45 of 73            7/31/2019 10:31 AM
                                                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                                                  Envelope No. 35570302
                                                                                                                                        By: Shanelle Taylor
                                                                                                                               Filed: 7/31/2019 10:31 AM
CertifiedDocumentNumber:86421659-Page1of3
CertifiedDocumentNumber:86421659-Page2of3   Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 46 of 73
CertifiedDocumentNumber:86421659-Page3of3   Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 47 of 73
              Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 48 of 73




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this August 23, 2019


     Certified Document Number:        86421659 Total Pages: 3




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                    Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 49 of 73             8/6/2019 12:34 PM
                                                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                                                  Envelope No. 35729174
                                                                                                                                        By: Shanelle Taylor
                                                                                                                                 Filed: 8/6/2019 12:34 PM
CertifiedDocumentNumber:86515654-Page1of3
CertifiedDocumentNumber:86515654-Page2of3   Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 50 of 73
CertifiedDocumentNumber:86515654-Page3of3   Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 51 of 73
              Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 52 of 73




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this August 23, 2019


     Certified Document Number:        86515654 Total Pages: 3




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                           Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 53 of 73                           8/16/2019 3:21 PM
                                                                                                                                  Marilyn Burgess - District Clerk Harris County
                                                                                                                                                       Envelope No. 36040305
                                                                                                                                                                By: Lisa Thomas
                                                                                                                                                      Filed: 8/16/2019 3:21 PM


                                                                                           CAUSE NO. 2019-49428

                                                     HARWIN BRAXTON CENTRE, INC.,                       §                  IN THE DISTRICT COURT OF
                                                                                                        §
                                                                  Plaintiff                             §
                                                                                                        §
                                                     vs.                                                §                      HARRIS COUNTY, TEXAS
                                                                                                        §
                                                    AMGUARD INSURANCE COMPANY,                          §
                                                    TWFGINSURANCE SERVICES, LLC                         §
                                                    FIK/A TWFG INSURANCE SERVICES,                      §
                                                    INC., ALLIED AMERICAN ADJUSTING                     §
                                                    COMPANY, LLC, VERICLAIM, INC.,                      §
                                                    THOMAS N. SMITH, STEVEN M.                          §
                                                    BULLMAN, AND PAUL A. PRISLUPSKY,                    §
                                                                                                        §
                                                                  Defendants.                           §                      129TH JUDICIAL DISTRICT

                                                                      DEFENDANT VERICLAIM, INC.’S ORIGINAL ANSWER

                                                             Defendant VERICLAIM, INC. (“Defendant”) files its Original Answer to the Petition of

                                                    HARWIN BRAXTON CENTRE, INC. (“Plaintiff”), in support thereof, respectfully shows as

                                                    follows:

                                                                                      I.       GENERAL DENIAL

                                                             1.     Under Rule 92 of the Texas Rules of Civil Procedure, Defendant asserts a general

                                                    denial to the entirety of Plaintiff’s Original Petition, and any supplemental or amended petitions,

                                                    and each and every allegation, claim, and/or cause of action asserted in those petitions. Defendant

                                                    respectfully requests the Court and Jury require Plaintiff’s to prove its claims, charges and
CertifiedDocumentNumber:86692261-Page1of5




                                                    allegations by a preponderance of the evidence and/or clear and convincing evidence according to

                                                    the Constitutions of the State of Texas and the United States and the laws, regulations, and statutes

                                                    of the State of Texas and the United States.
                                                        Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 54 of 73



                                                                                   II.     AFFIRMATIVE DEFENSES

                                                           2.      Without waiving the foregoing, and for further answer, if any be necessary,

                                                    Defendant, as set forth below, asserts the following conjunctive and/or alternative defenses:


                                                           3.      Plaintiff’s damages, if any, are the result of acts and/or omissions, fault, negligence,

                                                    breach of contract, violation of statute, and/or breach of duty, by or of persons, entities, and/or

                                                    parties over whom Defendant has no control and for whom Defendant has no legal responsibility.

                                                    Such acts and/or omissions were the sole cause, sole proximate cause, producing cause, or a new

                                                    and independent intervening or superseding cause of the alleged injuries to Plaintiff.

                                                           4.      Plaintiff’s damages, if any, are the result, in whole or in part, of Plaintiff’s own

                                                    fault, acts and/or omissions, negligence, breach of duty, violation of statute, and/or breach of

                                                    contract or that of its agents or representatives or employees.

                                                           5.      Defendant is entitled to submit issues of proportionate fault and/or proportionate

                                                    causation in accordance with the Texas Civil Practice & Remedies Code for the percentage of

                                                    responsibility assigned to each by the trier of fact.

                                                           6.      Defendant is not in privity of contract with Plaintiff and denies that it breach any

                                                    contract or violated any statutory or common law duty owed to Plaintiff.

                                                           7.      Defendant denies that it violated the Texas Insurance Code.
CertifiedDocumentNumber:86692261-Page2of5




                                                           8.      Defendant did not engage in unfair settlement practices.

                                                           9.      Defendant pleads the doctrine of comparative good faith and fair dealing as an

                                                    equitable factor in adjudging the relative positions of the parties in this case.

                                                           10.     Defendant denies that it caused confusion or misunderstanding, that it made false

                                                    or misleading statements that it misrepresented or failed to disclose any material information

                                                    related to this matter, or that it engaged in any unconscionable course of conduct.
                                                        Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 55 of 73



                                                           11.    Plaintiff failed to exercise reasonable care to avoid and mitigate the damages it

                                                    seeks to recover herein, which damages Defendant disputes, and accordingly, Defendant is not

                                                    liable for any damages that could and should have been avoided or mitigated.

                                                           12.    Plaintiff’s claims and the damages it seeks are barred because Plaintiff has failed to

                                                    comply with or satisfy conditions precedent.

                                                           13.    Plaintiff’s extra-contractual claims are barred because its contract claims are barred.

                                                           14.    Defendant denies it committed fraud. Defendant further denies it engaged in a

                                                    conspiracy to commit fraud.

                                                           15.    In the event Plaintiff has any damages, which is expressly denied, Plaintiff has the

                                                    burden of allocating between covered and uncovered perils and damages.

                                                           16.    Defendant denies that it owes Plaintiff the amounts claimed and, thus, any payment

                                                    from Defendant to Plaintiff was and/or would constitute unjust enrichment.

                                                           17.    Defendant invokes its rights under the Due Process Clause and Equal Protective

                                                    Clause of the Fourteenth Amendment of the United States Constitution and affirmatively pleads

                                                    that Plaintiff’s pleading for punitive damages and/or exemplary damages is violative of the

                                                    Fourteenth Amendment. Further, Defendant affirmatively pleads that the assessment and award

                                                    of punitive damages is violative of the Eighth Amendment of the United States Constitution as it

                                                    is applied to the States through the Fourteenth Amendment of the United States Constitution, in
CertifiedDocumentNumber:86692261-Page3of5




                                                    that such awards potentially constitute an excessive fine imposed without the protections of

                                                    fundamental due process. Accordingly, Defendant invokes its rights under the Eighth and

                                                    Fourteenth Amendments and respectfully requests that this Court disallow any award of punitive

                                                    and/or exemplary damages in as much as an award in this case would be violative of Defendant’s

                                                    constitutional rights. Defendant further invokes its rights under the Fifth Amendment, as applied




                                                                                                     3
                                                        Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 56 of 73



                                                    through the Fourteenth Amendment to the United States Constitution, wherein it reads in part “No

                                                    person shall be . . . deprived of . . . property without due process of law. . .”

                                                            18.     Defendant specifically pleads that any award of punitive damages must be

                                                    supported by clear and convincing evidence.

                                                            19.     Without waiving the foregoing and for further answer, if any be necessary,

                                                    Defendant reserves the right to amend its answer to Plaintiff’s allegations in accordance with the

                                                    Texas Rules of Civil Procedure and/or other applicable law.

                                                                                         III.        JURY DEMAND

                                                             20.    Pursuant to Rule 216 of the TEXAS RULES OF CIVIL PROCEDURE, Defendant hereby

                                                    makes a demand for a jury trial in this cause. A jury fee is being paid simultaneously with the

                                                    filing of this demand.

                                                                                       IV.       RULE 193.7 NOTICE

                                                             21.    Pursuant to Rule 193.7 of the TEXAS RULES OF CIVIL PROCEDURE, Defendant gives

                                                    actual notice to Plaintiff that any and all documents produced may be used against Plaintiff as the

                                                    party producing the documents at any pretrial proceeding and/or at the trial of this matter without

                                                    the necessity of authenticating the documents. See Tex. R. Civ. P. 193.7.

                                                                                V.       REQUEST FOR DISCLOSURES

                                                             22.    Pursuant to Texas Rule of Civil Procedure 194, Plaintiff is requested to disclose to
CertifiedDocumentNumber:86692261-Page4of5




                                                    Defendant, within thirty days of service of this request, the information or material described in

                                                    Rule 194.2(a)-(l). See Tex. R. Civ. P. 194.2.

                                                                                                V.     PRAYER

                                                            Defendant prays that Plaintiff takes nothing by reason of this suit, that Defendant be

                                                    released, discharged and found not liable to Plaintiff, that the parties pay their own costs, and for
                                                        Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 57 of 73



                                                    such other and further relief, both general and special, at law and in equity, to which Defendant is

                                                    justly entitled.

                                                                                              Respectfully submitted,

                                                                                              SHACKELFORD, BOWEN, MCKINLEY & NORTON, LLP

                                                                                              By: /s/ Bruce R. Wilkin
                                                                                                   Bruce R. Wilkin
                                                                                                   Texas Bar No. 24053549
                                                                                                   bwilkin@shackelford.law
                                                                                                   Tim Redden Jr.
                                                                                                   State Bar No. 24099654
                                                                                                   tredden@shackelford.law
                                                                                                   717 Texas Ave, 27th Floor
                                                                                                   Houston, Texas 77002
                                                                                                   Tel: 832-415-1801
                                                                                                   Fax: 832-415-1095

                                                                                              ATTORNEYS FOR DEFENDANT VERICLAIM INC.


                                                                                    CERTIFICATE OF SERVICE

                                                           I certify that on the 16th day of August, 2019, a copy of the foregoing document was
                                                    forwarded to all counsel listed below pursuant to the Texas Rules of Civil Procedure.

                                                            Michael A Downey
                                                            State Bar No. 24087445
                                                            3810 West Alabama Street
                                                            Houston, Texas 77027
                                                            (713) 714-0000 (Office)
                                                            (713) 714-1111 (Facsimile)
                                                            MADDocketEfile@mostynlaw.com
CertifiedDocumentNumber:86692261-Page5of5




                                                            Counsel for Plaintiff



                                                                                                            /s/ Bruce R. Wilkin
                                                                                                            Bruce Wilkin




                                                                                                     5
              Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 58 of 73




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this August 23, 2019


     Certified Document Number:        86692261 Total Pages: 5




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                        Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 59 of 73                               8/19/2019 9:49 AM
                                                                                                                                   Marilyn Burgess - District Clerk Harris County
                                                                                                                                                        Envelope No. 36061277
                                                                                                                                                      By: JONATHAN PATTON
                                                                                                                                                       Filed: 8/19/2019 9:49 AM

                                                                                            CAUSE NO. 2019-49428

                                                     HARWIN BRAXTON CENTRE, INC.,             §       IN THE DISTRICT COURT OF
                                                                                              §
                                                                    Plaintiff,                §
                                                                                              §
                                                     v.                                       §           HARRIS COUNTY, TEXAS
                                                                                              §
                                                     AMGUARD INSURANCE COMPANY, §
                                                     TWFG INSURANCE SERVICES, LLC §
                                                     F/K/A TWFG INSURANCE SERVICES, §
                                                     INC., ALLIED AMERICAN ADJUSTING §
                                                     COMPANY, LLC, VERICLAIM, INC., §                    129th JUDICIAL DISTRICT
                                                     THOMAS N. SMITH, STEVEN M. §
                                                     HULLMAN, AND PAUL A. PRISLUPSKY          §
                                                                                              §
                                                                   Defendants.                §
                                                                                              §
                                                    ______________________________________________________________________________

                                                     DEFENDANTS AMGUARD INSURANCE COMPANY AND PAUL A. PRISLUPSKY’S
                                                                                 ORIGINAL ANSWER
                                                    ______________________________________________________________________________

                                                           Defendants AmGUARD Insurance Company and Paul A. Prislupsky (collectively,

                                                    “Defendants”) file this Original Answer to Plaintiff’s Original Petition (the “Petition”) filed by

                                                    Plaintiff Harwin Braxton Centre, Inc., and respectfully show the Court as follows:

                                                                                       I.     GENERAL DENIAL

                                                           Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendants generally deny each

                                                    and every, all and singular, allegation set forth in the Petition and demands strict proof thereof.
Certified Document Number: 86703310 - Page 1 of 4




                                                                          II.   AFFIRMATIVE AND OTHER DEFENSES

                                                           In addition to their general denial above, and without assuming the burden of proof thereon,

                                                    Defendants assert the following defenses:




                                                                                                      1
                                                        Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 60 of 73



                                                           1.      Plaintiff’s claims are barred, in whole or in part, because any loss incurred by

                                                    Plaintiff was the result of a risk or cause within an exception and/or exclusion to coverage under

                                                    the applicable insurance policy (the “Policy”).

                                                           2.      Plaintiff’s claims are barred, in whole or in part, because Plaintiff failed to comply

                                                    with all conditions precedent to recovery.

                                                           3.      Plaintiff’s claims are barred, in whole or in part, because any loss or damage

                                                    allegedly suffered by Plaintiff was caused, in whole or in part, by Plaintiff’s own conduct, acts,

                                                    and/or omissions.

                                                           4.      Plaintiff’s claims are barred in whole or in part by Plaintiff’s failure to mitigate its

                                                    damages, if any.

                                                           5.      Plaintiff’s claims are barred, in whole or in part, by the statute of limitations.

                                                           6.      Plaintiff’s attorney’s fees are not recoverable, reasonable, or necessary, and are

                                                    barred, in whole or in part, by Plaintiff’s failure to make a demand or Plaintiff’s making of an

                                                    excessive demand.

                                                           7.      Plaintiff’s claims are barred, in whole or part, by the doctrine of bona fide dispute.

                                                           8.      Plaintiff’s claims are, or may be in the future, barred, in whole or in part, by Section

                                                    542A.006 of the Texas Insurance Code.

                                                    III.    AMGUARD’S SECTION 542A.006 ELECTION OF LEGAL RESPONSIBILITY
Certified Document Number: 86703310 - Page 2 of 4




                                                           9.      As allowed under Texas Insurance Code § 542A.006(a), AmGUARD hereby

                                                    provides written notice that it accepts whatever liability Prislupsky might have to Plaintiff, if any,

                                                    for Prislupsky’s acts or omissions related to the claims at issue.

                                                           10.     As a result of AmGUARD’s election pursuant to Tex. Ins. Code § 542A.006, all

                                                    claims against Prislupsky should be dismissed with prejudice.




                                                                                                      2
                                                        Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 61 of 73



                                                                                            IV.    PRAYER

                                                           WHEREFORE, PREMISES CONSIDERED, Defendants respectfully pray that upon final

                                                    hearing hereof, judgment be rendered that Plaintiff take nothing by its suit and Defendants be

                                                    granted all relief, general and special, to which they may be justly entitled.


                                                                                                   Respectfully submitted,

                                                                                                   LOCKE LORD LLP

                                                                                                   By:/s/ Susan A. Kidwell
                                                                                                      Susan A. Kidwell
                                                                                                      skidwell@lockelord.com
                                                                                                      State Bar No. 24032626
                                                                                                      Sagar Patel
                                                                                                      sagar.patel@lockelord.com
                                                                                                      State Bar No. 24088195
                                                                                                      2800 JPMorgan Chase Tower
                                                                                                      600 Travis Street
                                                                                                      Houston, Texas 77002
                                                                                                      (713) 226-1200 (Telephone)
                                                                                                      (713) 223-3717 (Facsimile)

                                                                                                   Attorneys for Defendants AmGUARD Insurance
                                                                                                   Company and Paul A. Prislupsky
Certified Document Number: 86703310 - Page 3 of 4




                                                                                                      3
                                                        Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 62 of 73



                                                                                    CERTIFICATE OF SERVICE

                                                             I hereby certify that a true and correct copy of the foregoing document was served on
                                                    August 19, 2019, as indicated below to the following and to each counsel of record registered with
                                                    the e-filing system:

                                                    Michael A. Downey
                                                    MOSTYN LAW
                                                    maddocketefile@mostynlaw.com
                                                    State Bar No. 24087445
                                                    3810 West Alabama Street
                                                    Houston, Texas 77027
                                                    Phone: 713-714-0000
                                                    Fax: 713-714-1111

                                                    Attorney for Plaintiff
                                                    Harwin Braxton Centre, Inc.


                                                                                                 /s/ Sagar Patel
                                                                                                 Sagar Patel
Certified Document Number: 86703310 - Page 4 of 4




                                                                                                    4
              Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 63 of 73




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this August 23, 2019


     Certified Document Number:        86703310 Total Pages: 4




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                     Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 64 of 73                              8/19/2019 9:57 AM
                                                                                                                               Marilyn Burgess - District Clerk Harris County
                                                                                                                                                    Envelope No. 36061769
                                                                                                                                                  By: JONATHAN PATTON
                                                                                                                                                   Filed: 8/19/2019 9:57 AM

                                                                                     CAUSE NO. 2019-49428

                                                    HARWIN BRAXTON CENTRE, INC.,             §       IN THE DISTRICT COURT OF
                                                                                             §
                                                                   Plaintiff,                §
                                                                                             §
                                                    v.                                       §           HARRIS COUNTY, TEXAS
                                                                                             §
                                                    AMGUARD INSURANCE COMPANY, §
                                                    TWFG INSURANCE SERVICES, LLC §
                                                    F/K/A TWFG INSURANCE SERVICES, §
                                                    INC., ALLIED AMERICAN ADJUSTING §
                                                    COMPANY, LLC, VERICLAIM, INC., §                    129th JUDICIAL DISTRICT
                                                    THOMAS N. SMITH, STEVEN M. §
                                                    HULLMAN, AND PAUL A. PRISLUPSKY          §
                                                                                             §
                                                                   Defendants.               §
                                                                                             §
                                                    _________________________________________________________________________

                                                            AMGUARD INSURANCE COMPANY’S ELECTION OF LEGAL
                                                                   RESPONSIBILITY FOR PAUL A. PRISLUPSKY
                                                    _________________________________________________________________________

                                                           As allowed under Texas Insurance Code § 542A.006(a), Defendant AmGUARD

                                                    Insurance Company (“AmGUARD”) here provides written notice that it accepts whatever

                                                    liability Defendant Paul A. Prislupsky might have to Plaintiff, Harwin Braxton Centre, Inc.

                                                    (“Plaintiff”) for Defendant Prislupsky’s acts or omissions related to the claims at issue.

                                                           Because AmGUARD has accepted liability for Defendant Prislupsky—and is

                                                    providing written notice of such election to Plaintiff pursuant hereto—Plaintiff cannot
Certified Document Number: 86703612 - Page 1 of 2




                                                    sustain a claim against Defendant Prislupsky and, therefore, the Court “shall dismiss the

                                                    action against [Defendant Prislupsky] with prejudice.” See TEX. INS. CODE § 542A.006(a).

                                                           WHEREFORE, AmGUARD prays that the claims against Defendant Prislupsky be

                                                    dismissed with prejudice.




                                                                                                  1
                                                     Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 65 of 73



                                                                                                Respectfully submitted,

                                                                                                LOCKE LORD LLP

                                                                                                By:/s/ Susan A. Kidwell
                                                                                                   Susan A. Kidwell
                                                                                                   skidwell@lockelord.com
                                                                                                   State Bar No. 24032626
                                                                                                   Sagar Patel
                                                                                                   sagar.patel@lockelord.com
                                                                                                   State Bar No. 24088195
                                                                                                   2800 JPMorgan Chase Tower
                                                                                                   600 Travis Street
                                                                                                   Houston, Texas 77002
                                                                                                   (713) 226-1200 (Telephone)
                                                                                                   (713) 223-3717 (Facsimile)

                                                                                                Attorneys for Defendants AmGuard
                                                                                                Insurance Company and Paul A. Prislupsky


                                                                                CERTIFICATE OF SERVICE

                                                            I hereby certify that a true and correct copy of the foregoing document was served
                                                    on August 19, 2019, as indicated below to the following and to each counsel of record
                                                    registered with the e-filing system:

                                                    Michael A. Downey
                                                    MOSTYN LAW
                                                    maddocketefile@mostynlaw.com
                                                    State Bar No. 24087445
                                                    3810 West Alabama Street
                                                    Houston, Texas 77027
                                                    Phone: 713-714-0000
                                                    Fax: 713-714-1111
Certified Document Number: 86703612 - Page 2 of 2




                                                    Attorney for Plaintiff
                                                    Harwin Braxton Centre, Inc.


                                                                                                /s/ Sagar Patel
                                                                                                Sagar Patel




                                                                                                2
              Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 66 of 73




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this August 23, 2019


     Certified Document Number:        86703612 Total Pages: 2




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                                                                                               8/19/20199:57:24AM
                                                     Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD MarilynBurgess-DistrictClerk
                                                                                                                Page 67 of 73
                                                                                                                               HarrisCounty
                                                                                                                               EnvelopeNo:36061769
                                                                                                                               By:PATTON,JONATHANR
                                                                                                                               Filed:8/19/20199:57:24AM
                                                                                     CAUSE NO. 2019-49428

                                                    HARWIN BRAXTON CENTRE, INC.,             §       IN THE DISTRICT COURT OF
                                                                                             §
                                                                   Plaintiff,                §
                                                                                             §
                                                    v.                                       §           HARRIS COUNTY, TEXAS
                                                                                             §
                                                    AMGUARD INSURANCE COMPANY, §
                                                    TWFG INSURANCE SERVICES, LLC §
                                                    F/K/A TWFG INSURANCE SERVICES, §
                                                    INC., ALLIED AMERICAN ADJUSTING §
                                                    COMPANY, LLC, VERICLAIM, INC., §                    129th JUDICIAL DISTRICT
                                                    THOMAS N. SMITH, STEVEN M. §
                                                    HULLMAN, AND PAUL A. PRISLUPSKY          §
                                                                                             §
                                                                   Defendants.               §
                                                                                             §
                                                    _________________________________________________________________________

                                                           ORDER DISMISSING PAUL A. PRISLUPSKY WITH PREJUDICE
                                                              PURSUANT TO TEXAS INSURANCE CODE § 542A.006(A)
                                                    _________________________________________________________________________

                                                           As allowed under Texas Insurance Code § 542A.006(a), Defendant AmGUARD

                                                    Insurance Company (“AmGUARD”) has accepted whatever liability Defendant Paul A.

                                                    Prislupsky might have to Plaintiff, Harwin Braxton Centre, Inc. (“Plaintiff”) for Defendant

                                                    Prislupsky’s acts or omissions related to the claims at issue in this lawsuit. AmGUARD

                                                    has provided written notice of that election to Plaintiff. Therefore, the Court “shall dismiss

                                                    the action against [Defendant Prislupsky] with prejudice.” See TEX. INS. CODE §
Certified Document Number: 86703613 - Page 1 of 2




                                                    542A.006(a).

                                                           ORDERED, that Defendant AmGUARD has accepted what liability Defendant

                                                    Prislupsky might have to Plaintiff in this lawsuit; and therefore, all claims asserted by

                                                    Plaintiff against Defendant Prislupsky are hereby DISMISSED WITH PREJUDICE.

                                                           SO ORDERED.




                                                                                                  1
                                                    Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 68 of 73



                                                         Signed this ____ day of ____________, 2019.



                                                                                           ____________________________________
                                                                                           HONORABLE JUDGE PRESIDING
Certified Document Number: 86703613 - Page 2 of 2




                                                                                           2
              Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 69 of 73




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this August 23, 2019


     Certified Document Number:        86703613 Total Pages: 2




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                             Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 70 of 73                     8/23/2019 11:25 AM
                                                                                                                               Marilyn Burgess - District Clerk Harris County
                                                                                                                                                    Envelope No. 36223651
                                                                                                                                                  By: JONATHAN PATTON
                                                                                                                                                 Filed: 8/23/2019 11:25 AM

                                                                                           CAUSE NO. 2019-49428

                                                       HARWINBRAXTONCENTRE,INC.                               §   IN THE DISTRICT COURT
                                                       V.
                                                                                                              §   HARRIS COUNTY, TEXAS
                                                                                                              §
                                                      AMGUARD INSURANCECOMPANY, §
                                                      TWFGINSURANCE SERVICES,LLCf/k/a §
                                                      TWFGINSURANCESERVICES,FNC, §
                                                      ALLIEDAMERICANADJUSTINGCOMPANY, §
                                                      LLC,VERICLAIM,INC.,THOMASN. SMITH, §
                                                      STEVENM. HULLMAN,andPAULA.
                                                      PRISLUPSKY                                                    >TH
                                                                                                                  129'"JUDICIALDISTRICT

                                                               DEFENDANTSALLIEDAMERICANADJUSTINGCOMPANY,LLCAND
                                                                              THOMAS N. SMITH'S ORIGINAL ANSWER

                                                      TO THE HONORABLECOURT:

                                                               Defendants Allied American Adjusting Company, LLC and Thomas N. Smith
                                                     ("Defendants") file this Original Answerto Plaintiffs Original Petition andrespectfully shows
                                                     the Court as follows:


                                                                                                     I.
                                                                                              General Denial

                                                               Pursuantto Rule 92oftheTexasRules ofCivil Procedure, Defendantsgenerallydeny
                                                     each and every allegation in Plaintiffs Original Petition and any amendments and/or
                                                     supplements subjectthereto. DefendantsrespectfullyrequestthatPlaintiffberequiredtoprove
                                                    thechargesandallegationsagainstDefendantsbya preponderanceoftheevidenceasisrequired
CertifiedDocumentNumber:86791945-Page1of3




                                                    by the Constitution and the laws of the State of Texas.

                                                                                                    II.

                                                                                      Right to Amend/Supplement

                                                              Defendants reserve the right to amendthis Answeras needed under the Texas Rules, the
                                                    agreement of the parties, and/or any scheduling or docket control order entered by the district
                                                    court.
                                                        Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 71 of 73



                                                                                                     III.

                                                                                          Request for Disclosure

                                                           Pursuant to Texas Rule of Civil Procedure 194, Plaintiff is requested to disclose to

                                                    Defendants, within thirty days of service of this request, the information or material described in

                                                    Rule 194.2(a)-(l). SeeTex. R.Civ. P. 194. 2.

                                                                                                   Prayer


                                                           WHEREFORE, Defendants Allied American Adjusting Company, LLC and Thomas N.

                                                    Smith pray that this matter be dismissed with prejudice, and that Plaintiff, Harwin Braxton

                                                    Centre, Inc., take nothing by reason of its allegations made against Defendants, and that

                                                    Defendants recover their costs, together with such other and further relief, both general and
                                                    special, at law and in equity, to whichDefendants may showthemselves to bejustly entitled.

                                                                                                   Respectfully submitted,


                                                                                                   WINGET,SPADAFORA &
                                                                                                   SCHWARTZBERG, LLP

                                                                                                   By:      /s/Martin S. Schexnavder
                                                                                                            Martin S. Schexnayder
                                                                                                            State Bar No. 17745610
                                                                                                            Famaz Pishgazadeh
                                                                                                            State Bar No. 24110625
                                                                                                            Two Riverway, Suite 725
                                                                                                            Houston, Texas 77056
                                                                                                            Telephone: 713-343-9200
CertifiedDocumentNumber:86791945-Page2of3




                                                                                                            Facsimile: 713-343-9201
                                                                                                            Schexnayder. M@wssllp. com
                                                                                                            Pishgazadeh. F@wssIlp. com

                                                                                                   COUNSEL FOR DEFENDANTS
                                                                                                   ALLIEDAMERICAN ADJUSTING
                                                                                                   COMPANY, LLC AND THOMAS N. SMITH




                                                                                                                                              Page | 2
                                                       Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 72 of 73



                                                                                    CERTIFICATEOF SERVICE

                                                              _. HEREBYCERTIFYthata trueandcon-ectcopyoftheforegoinginstrumenthasbeen
                                                             £miproperiLser^dupo" a".counsd herein inaccordance with°the°Tex"as"RuIes"o'f C^I
                                                     Procedure, on this the^2"^day ofAugust, 2019.
                                                         .




                                                     Michael A. Downey
                                                    Mostyn Law
                                                    3810 WestAlabamaStreet
                                                    Houston, TX 77027

                                                    Bmce R. Wilkin
                                                    Tim Redden, Jr.
                                                    Shackelford, Bowen, McKinley & Norton, LLP
                                                    717 TexasAve., 27th Floor
                                                    Houston, TX 77002

                                                    Susan KidweII
                                                    SagarPatel
                                                    Locke Lord LLP
                                                    2800 JPMorgan Chase Tower
                                                    600 Travis St.
                                                    Houston, TX 77002


                                                                                                          /s/MartinS. Schexnavder
                                                                                                          Martin S. Schexnayder
CertifiedDocumentNumber:86791945-Page3of3




                                                                                                                                    Page | 3
              Case 4:19-cv-03175 Document 1-1 Filed on 08/23/19 in TXSD Page 73 of 73




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this August 23, 2019


     Certified Document Number:        86791945 Total Pages: 3




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
